DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Haab et al. ‘918 (US 9,009,918 B2).
Regarding claim 1, Haab et al. shows a sliding door comprising a door panel (3) having a first face (fig. 1A, the right side face); a second face (fig. 1A, the left face), a top edge  (figs 1A and 2C, the top edge of glass door 3), the top edge defining a first raised portion and a second raised portion (fig. 2C, left and right raised portions), and an open space (32) extending between the first and second raised portions; a plurality of rollers (11) affixed to the door panel, wherein each of the plurality of the rollers has an  axis of rotation (110) normal to the first face of the door panel; and a soft-closed assembly (5A, 5B) secured within the open space between the first raised portion and the second raised portion of the door panel (figs. 2A-2C).
As to claim 2, the door panel of Haab et al. is a glass panel (glass plate 3).
As to claim 3, the plurality of rollers and the soft-close assembly of Haab et al. do not extend above the first raised portion or the second raised portion (figs. 2A-2C).
As to claim 4, at least one of the plurality of rollers is affixed to the door panel at least partially over the first raised portion or the panel, and at least one of the plurality rollers is affixed to the door panel at least partially over the second raised portion of the door panel (see mounting openings 31A and 31B in figs.  2A-2C).
As to claim 5, the soft-close assembly is secured within the open space by affixation to both the first raised portion and the second raised portion (by mounting body 14, fig. 3). 
As to claim 6, the plurality of rollers (11) is disposed on the first face of the door panel (3) and at least one catch (56A, 56B) of the soft-close assembly (5A, 5B) is oriented in a direction opposite the first face of the door panel (figs. 1A-1B). 
	As to claim 7, Haab et al. has a first catch and a second catch (56A, 56B).  The first catch provides soft-close functionality in a first direction and the second catch provides soft-close functionality in a second direction opposite the first direction (figs. 11A-13C, col. 13, line 50-col. 14, line 38).
	As to claim 8, Haab et al. shows a first mounting assembly (12, 13, 14, 15, figs. 4A-4C) mounted to the first raised portion and a second mounting assembly mounted to the second raised portion (see identical elements mounted to the second raised portion in figs. 2A-2C); each of the first and second mounting assembly comprising a first connection plate (14) disposed on the first face of the door panel and a second connection plate (1542) disposed on the second face of the door panel (figs. 4A-4C), wherein at least one roller (11) of the plurality of rollers is affixed to the first connection plate (14) or the second connection plate. 
	As to claim 9, the soft-close assembly is affixed at a first end to at least one connection plate of the first mounting assembly and is affixed at a second end to at least one connection plate of the second mounting assembly (figs. 2A-2C).
	Regarding claim 11, for the limitations stated in lines 1-15 of the claim, see explanation of claims 1 and 7 above.  Further, Haab et al. shows a track enclosure (2) comprising a roller track (211) positioned within the track enclosure, the plurality of rollers (11) being movably disposed upon the roller track: and at least one soft-close actuator (6A, 6B) positioned within the track enclosure, a first soft-close actuator (6A) of the at least one soft-close actuator being configured to engage with a first catch (56A) of the at least one catch of the soft-close assembly to provide soft-close functionality in a first direction.
	As to claim 12, the roller track comprises an elongate track with a convex curvature (211, fig. 1A), and each roller of the plurality of rollers comprises a corresponding concave curvature (fig. 1A).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haab et al. ‘918 in view of Finke et al. ‘588 (US 2002/0069588 A1).
Regarding claim 13, Haab et al. discloses the track enclosure as claimed, including an enclosure bracket having a top wall (22, fig. 1A), a first vertical wall (21) configured to be disposed over at least a portion of the first face of the door panel (3) with the plurality of rollers are arranged on the roller track (211); and a first bottom wall (figs. 1A-1B, the wall where the roller track is supported) extending from the first vertical wall, a second vertical wall (23) configured to be disposed over at least a portion of the second face of the door panel, a second bottom wall (the horizontal wall on the bottom portion of the second vertical wall, see figs. 1A-1B) extending from the second vertical wall toward the second face of the door panel.  However, Haab et al. does not show that the second vertical wall and the second bottom wall are formed as a removable cover plate securable to the enclosure bracket.  Finke et al. teaches a similar enclosure bracket (1) including a removable cover plate (2) having the second vertical (36) and the second bottom wall (“16”, fig. 3) such that the interior of the enclosure can be modified to a bigger interior for housing components required for an automatic door operator ([0040], [0043]-0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second vertical wall and the second bottom wall of Haab et al. in form of a removable cover plate as taught by Finke et al., so that the interior of the enclosure bracket can be modified easily into a bigger interior for housing components required for an automatic door operator.
As to claim 14, the first bottom wall of Haab et al. comprises the roller track (211).
As to claim 15, the second vertical wall of Haab et al. comprises the at last one soft-close actuator (6A, 6B).
As to claim 16, the removable cover plate taught by Finke et al. comprising a protrusion (41) configured for removable insertion into a channel (29) and configured to rest on a shelf (32) when the protrusion resides within the channel (figs. 1-3).
As to claim 17, Haab et al. does not mention a first end cap and a second end cap to enclose over first and second opposing ends of the track enclosure, respectively.  Finke et al. teaches that end caps can be placed at each end of the enclosure and mounted to the cover plate (mounted “at the header sections fronts”, [0011], [0014], [0052], [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Haab et al. with end caps taught by Finke et al. to cover the ends of the enclosure so that the components can be concealed inside the enclosure.  Note that the cover plate has screw channels (37, 47) for mounting terminals parts such as end caps ([0052], [0055]).  Inherently, the cover plate is in a locked configuration (non-removable configuration) when the end caps are mounted over the ends of the track enclosure, and the cover plate is in an unlocked configuration (removable configuration) when the end caps are removed from the ends of the track enclosure.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
 Examples of the cited references:
US 8,561,352 B2 (Vogler) shows a sliding door having first and second raised portions, an open space extending between the raised portion, a soft-close assembly secured within the open space, and a plurality of rollers mounted on the raised portion.
US 2008/0115894 A1 (Cech et al.) shows a sliding track including end caps at both end to cover the rollers within the track.
US 2018/0223579 A1 (Walz) shows a soft closing damper mounted at the top edge between a first roller assembly and a second roller assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
October 19, 2022